Detailed Action
1.	The Office Action is in response to the Applicant’s communication filed on 09/01/2022. In virtue of this communication, claims 40-65 are currently pending in this Office Action. 

Specification
2.	The abstract requirement on a separate sheet of 37 CFR 1.52(b) for the international application is superseded by PCT Rule 11.4(a) under PCT Article 20 of the International Bureau. See MPEP 1893.03(e) I. The Publication Of The International Application. 
	Accordingly, objection to specification in the previous office action is hereby withdrawn.

Response to Arguments
3.	In Remarks, on pages 14-18, applicant states that the citing Hampel is erroneous and explains the figures 6-7 & 10 why Hampel does not disclose the claim limitations especially “determining that the reduction in data transmission throughput is due to congestion in one or more particular downstream nodes in the IAB network” on page 16.

3.1.	Applicant expands fig. 7 of Hampel in explanation for not disclosing “determining that the reduction in data transmission throughput is due to congestion in one or more particular downstream nodes in the IAB network”.

    PNG
    media_image1.png
    470
    425
    media_image1.png
    Greyscale

	In fact, what Hampel’s algorithm depicted in fig. 10 are applicable to fig. 2-7 as well. Hampel explains that IAB nodes [as to a first node in claim 40] are 208, 210, 214, 216, 218, 228 and 230 (par. 0055) and border nodes are 208 and 210 in the examples explained in fig. 2-7. See downstream route from 206 to 220 in fig. 6 via 210 having a local traffic overload condition (par. 0068). What if overload condition occurs at 230, based on what Hampel’s illustration in fig. 2-7, what will one of ordinary skill in the art do? Indeed, one of ordinary skill in the art would have migrated the traffic flow through the border node 208 via IAB node 248 for routing path 246 (fig. 5 and par. 0059). In fig. 2-7 of Hampel, IAB nodes 208, 210, 214, 216, 218, 228 and 230 could form in any possible order, and algorithm or application illustrated in fig. 2-7 could be applicable to any of IAB nodes 208, 210, 214, 216, 218, 228 and 230 because use of known technique to improve similar devices (methods, or products) in the same way. See MPEP 2143, KSR Exemplary Rationale C.
	In fact, 230 in fig. 6-7 of Hampel having congestion situation could happen to relay eNB in fig. 8-10 of Ulupinar and fig. 5 of Hampel could be application to relay eNB in fig. 8-10 of Ulupinar in the same way. Accordingly, applicant’s argument is not persuasive because the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
	
4.	In Remarks on pages 18-20, applicant presented the arguments for claim 51. The reply above to applicant’s argument for claim 40 shall be responsive to applicant’s arguments for claim 51 if consistently reasonably interpretation is given to claim 51 in light of claim 40 otherwise there are two distinct inventions requiring restriction.
	Applicant’s arguments are found not persuasive. Because, applications illustrated in fig. 2-7 could be applicable to any of IAB nodes 208, 210, 214, 216, 218, 228 and 230 since use of known technique to improve similar devices (methods, or products) in the same way. See MPEP 2143, KSR Exemplary Rationale C. What’s more, 230 in fig. 6-7 of Hampel having congestion situation could happen to relay eNB in fig. 8-10 of Ulupinar and thus, algorithm applied in fig. 2-7 & 10 of Hampel could be applicable to relay eNBs in fig. 8-10 of Ulupinar.

4.1.	Applicant states on pages 18-20 that Hampel is silent about routing messages between IAB nodes and determining whether to send a flow-control message.
	Indeed, claim does not specifically define what are involved or requiring routing and determining. See MPEP 2111. Accordingly, second node, one of IAB nodes IAB nodes 208, 210, 214, 216, 218, 228 and 230 in fig. 2-7 of Hampel, in this situation, node 208, 216, 218 or 210 in fig. 7, would determine which nodes are in routing path 246 in fig. 5 when routing paths are switched (1010 in fig. 10 in view of fig. 5-7 and see par. 0059-64 explaining flow ID and IP address in path switch message to figure out which nodes are upstream and downstream for routing).
	Alternatively, see MPEP 2111.04 II Contingent Limitations that the claim limitation “performing one or more flow-control operations” could be performed without requiring the condition “determining whether to send a further flow-control message”.
	For the above reasons, claim limitations are considered obvious since some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. See MPEP 2143, KSR Exemplary Rationale G.

4.2.	Applicant does not make amendment to claims. Accordingly, the following claim rejection sections are a duplication from the previous Office Action. However, applicant is reminded to see the rejection in light of responses explained above.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
    nonobviousness.

7.	Claims 40, 43, 44, 46-51, 54, 55, 57-63, and 65 are rejected under 35 U.S.C. 103 as being unpatentable over Hampel et al. Pub. No.: US 2017/0006499 A1 in view of Ulupinar et al. Pub. No.: US 2010/0260096 A1.

Claim 40
Hampel discloses a method, performed by a first node (IAB node 214, 216 or 218 in fig. 7, and see fig. 8 for greater detail) in an integrated access backhaul (IAB) network (206, 204 and 240 are formed IAB in fig. 7), for flow control of data transmission from a base station (eNB or BS in fig. 1 are IAB nodes 200 in fig. 2-8 as explained in par. 0030; in fig. 7, 228, 230, 208, 210 nodes are eNB or BS) to a plurality of user equipment (UEs) via the IAB network (UE 220a-e in fig. 7), the method comprising:
detecting a reduction in data transmission throughput (throughput to suffer on downstream nodes in par. 0068) in the first node (1006-1008 in fig. 10, the IAB node receive route metrics information for the first flow or route and the second flow or the second route including the minimum throughput in par. 0106; see link state message and information in par. 0087-0088; see route metrices for overloading conditions in par. 0068 and overloading conditions is congestion leading to the reduction in throughput); 


    PNG
    media_image2.png
    442
    438
    media_image2.png
    Greyscale

determining that the reduction in data transmission throughput is due to congestion in one or more particular downstream nodes (downstream packets for UE in par. 0046, when performing 1002-1006 steps in fig. 10, packets coming from 222 to UE is downstream or downlink flow or downward routing) in the IAB network (1008 in fig. 10 in view of overloading conditions in par. 0068; a bottleneck load in par. 0105); and 
sending a flow-control message (1006-1008 in fig. 10 and see par. 0104-0105; routing messages relating to their congestion in par. 0068) an upstream node (a routing message to upstream IAB nodes in par. 0080) in the IAB network (208 and 210 in fig. 7 are upstream IAB nodes comparing to 214-216-218 nodes).
	Although Hampel does not explicitly disclose “a flow-control message to an upstream node in the IAB network, wherein the flow-control message identifies one or more nodes, in the IAB network, for which a flow-control operation is requested in relation message to data transmitted from the upstream node”, the claim limitations are considered obvious by the following rationales.
	Firstly, to provide the obviousness of the claim limitation “a flow-control message to an upstream node in the IAB network”, initially, it is to note that claim does not specifically define what are required to be a flow-control message such as a particular protocol or a format or fields. If so, as explained above, traffic information or link state for determining route metrics in fig. 10 of Hampel would have rendered the addressing claim limitation obvious (see par. 0068, 0080 and fig. 10 with corresponding par. 0102-0106). To advance the prosecution, further evidence is provided herein. In particular, Ulupinar teaches relay eNB for forwarding the packet upstream (par. 0081 and fig. 1-10), and relaying message (par. 0092, 0094 & 0097).
	Secondly, the claim limitations “wherein the flow-control message identifies one or more nodes, in the IAB network, for which a flow-control operation is requested in relation message to data transmitted from the upstream node” are considered obvious by the rationales found in Ulupinar. Initially, Hampel explains the path update message including a respective identifier of each flow, the new tunnel endpoint address IP address used by the IAB node for the selected traffic flows (par. 0090). Again, the teaching mentioned above from Hampel would have rendered the claim obvious. In particular, Ulupinar teaches that relay eNB could generate messages including TEID, relay UEID (par. 0099), and reconfiguration message (par. 0104) to donor eNB (par. 0100 & 0105). For these above reasons, claim limitations are considered obvious.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify traffic flow migration in backhaul networks of Hampel by providing split-cell relay application protocol as taught in Ulupinar. Such a modification would have included a relay application protocol in a backhaul network to relay communication between mobile devices and access points so that relaying ability would have expanded network capacity and coverage area as suggested in par. 0007 of Ulupinar.

Claim 43
Hampel, in view of Ulupinar, discloses the method of claim 40, wherein the flow-control message also identifies the flow-control operation (Ulupinar, relay operation in the message in fig. 15-16; measurement report in par. 0113, admission control in par. 0114, handover command in par. 0118; and thus, the combined prior art renders the claim obvious).

Claim 44
Hampel, in view of Ulupinar, discloses the method of claim 43, wherein the flow-control operation comprises stopping or reducing data transmission from the upstream node to the identified one or more nodes (Hampel, 1012 in fig. 12 would be stopping one of IAB nodes 208 or 210 in fig. 7; Ulupinar, as depicted in fig. 7-10, data transmission from source relay would be stopped after handover; accordingly, the combined prior art read on the claim).

Claim 46
Hampel, in view of Ulupinar, discloses the method of claim 43, wherein:
the flow-control message also identifies one or more further nodes in the IAB network for which a further flow-control operation is requested in relation to data transmitted from the upstream node (Hampel, IP address in routing update message in par. 0090; Ulupinar, TEID, relay UEID in par. 0099, and reconfiguration message in par. 0100, 0104-0105); and 
the flow-control message also identifies the further flow-control operation (Ulupinar, relay operation in the message in fig. 15-16; measurement report in par. 0113, admission control in par. 0114, handover command in par. 0118; and thus, the combined prior art renders the claim obvious ).

Claim 47
Hampel, in view of Ulupinar, discloses the method of claim 46, wherein: 
the flow-control operation comprises one of the following:
stopping data transmission from the upstream node to the identified one or more nodes  (Hampel, 1012 in fig. 12 would be stopping one of IAB nodes 208 or 210 in fig. 7; Ulupinar, as depicted in fig. 7-10, data transmission from source relay would be stopped after handover), or reducing data transmission from the upstream node to the identified one or more nodes by a first amount; and
 the further flow-control operation comprises one of the following: 
continuing data transmission from the upstream node to the identified further nodes (Hampel,  1012 in fig. 10; fig. 14-17 of Ulupinar; accordingly, the combined prior art read on the claim), or reducing data transmission from the upstream node to the identified further nodes by a second amount.

Claim 48
Hampel, in view of Ulupinar, discloses the method of claim 40, further comprising sending the flow-control message to a further upstream node in the IAB network (Hampel, in fig. 7, IAB nodes 216 & 218 send to IAB 228 & 230, i.e., 1st  level upstream, IAB 208 & 210, 2nd level upstream; Ulupinar, relay eNB 108 sending messages to donor eNB 102 via relay eNB 104 in fig. 1), wherein the further upstream node is upstream in relation to the upstream node (Hampel, in fig. 7, IAB nodes 208 & 210 are upstream to nodes 228 & 230 which are upstream to IAB nodes 214, 216, 218 & 220; Ulupinar, donor eNB 102 in fig. 1 is upstream to relay eNB 104 which is upstream of relay eNB 108; therefore, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art, see MPEP 2143, KSR Exemplary Rationale F).

Claim 49
Hampel, in view of Ulupinar, discloses the method of claim 40, further comprising:
	determining that the congestion has been relieved in at least a portion of the particular downstream nodes (Hampel, 1008 in fig. 10; Ulupinar, measurement report in fig. 7-8); and 
sending a subsequent flow-control message, to the upstream node, identifying at least one node for which a subsequent flow-control operation is requested based on the relieved congestion (Hampel, load estimate in par. 0088 and in 1008-1010 in fig. 10 resulting for handover operation; Ulupinar, handover message in fig. 8-10 and par. 0118 & 0125; accordingly, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art, see MPEP 2143, KSR Exemplary Rationale G).

Claim 50
Hampel, in view of Ulupinar, discloses the method of claim 49, wherein: 
the subsequent flow-control message also identifies the subsequent flow-control operation (Hampel, 1008 in fig. 10 is subsequent of 1006; Ulupinar, initial context set up 422 in fig. 4 follows 422 security mode); and 
the subsequent flow-control operation comprises resuming or increasing data transmission from the upstream node to the identified at least one node (Hampel, consider steps 1006-1008-1010 in fig. 10 does need to migrate the traffic flow;  Ulupinar, in fig. 8-10, donor eNB is upstream to relay eNB; therefore, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art, see MPEP 2143, KSR Exemplary Rationale F).

Claim 51
Hampel discloses a method, performed by a second node (IAB node 228 or 230 in fig. 7, and see fig. 8 for greater detail) in an integrated access backhaul (IAB) network (240, 242, 204, and 206 forms IAB network), for flow control of data transmission from a base station (eNB or BS in fig. 1 are IAB nodes 200 in fig. 2-8 as explained in par. 0030; in fig. 7, 222, 208, 210 nodes are eNB or BS) to a plurality of user equipment (UEs) via the IAB network  (UE 220a-e in fig. 7), the method comprising:

    PNG
    media_image3.png
    501
    523
    media_image3.png
    Greyscale

receiving a flow-control message (1006-1008 in fig. 10; routing messages relating to their congestion in par. 0068) from a downstream node (IAB node 214, 216 or 218 in fig. 7) in the IAB network (par. 0104-0105); 
performing one or more flow-control operations based on the flow-control message (the path update message in par. 0090 ); and 
	 determining whether to send a further flow-control message (1010 in fig. 10), concerning the data transmitted from the second node (IAB nodes 228 or 230 in fig. 7) via the downstream node (IAB nodes 214, 216 & 218 in fig. 7 are downstream nodes for 228 or 230), to an upstream node (IAB nodes 208 or 210 in fig. 7) in the IAB network (determining to trigger whether or not migrating a traffic flow is determining if a path update message is required, see par. 0106 for step 1010 of fig. 10 and par. 0061, 0071, 0090 for a path update message).
	Although Hampel does not explicitly show: “wherein the flow-control message identifies one or more nodes, in the IAB network, for which a flow-control operation is requested in relation to data transmitted from the second node via the downstream node”, the claim limitations are considered obvious by the following rationales.
 	Initially, Hampel discloses a path update message including a respective identifier  (IP address) for a selected traffic flow to be used IAB node (par. 0090). For instance, in fig. 7, for UE 220A to 222, if selected path flow is 216-230-228-208-222 IAB nodes and then,  IAB node 216 is a downstream node and nodes 230-228-208 are intermediate nodes or upstream nodes. Herein, it’s important to note that claim does not specify what a flow-control operation is and what are required to be identifying one or more nodes. If such kind of reasonably interpretation is given in accordance with MPEP 2111, the teaching mentioned above from Hampel would have rendered the addressing claim limitation obvious. However, to advance the prosecution, further evidence is provided herein. In particular, Ulupinar teaches relay eNB for forwarding the packet upstream (par. 0081 and fig. 1-10), and relaying message (par. 0092, 0094 & 0097). Additionally, Ulupinar teaches that relay eNB could generate messages including TEID, relay UEID (par. 0099), and reconfiguration message (par. 0104) to donor eNB (par. 0100 & 0105). For these above reasons, one of ordinary skill in the art would have expected the addressing claim limitation to perform equally well with the teaching of Hampel and Ulupinar explained above.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify traffic flow migration in backhaul networks of Hampel by providing split-cell relay application protocol as taught in Ulupinar. Such a modification would have included a relay application protocol in a backhaul network to relay communication between mobile devices and access points so that relaying ability would have expanded network capacity and coverage area as suggested in par. 0007 of Ulupinar.

Claim 54
Hampel, in view of Ulupinar, discloses the method of claim 51, wherein:
the flow-control message also identifies the flow-control operation (Hampel, fig. 10 in view of par. 0090; Ulupinar, relay operation in the message in fig. 15-16; measurement report in par. 0113, admission control in par. 0114, handover command in par. 0118); and 
performing the one or more flow-control operations comprises performing the identified flow-control operation with respect to the identified one or more nodes (Hampel, a respective identifier, IP address, for a selected traffic flow to be used by IAB node in par. 0090; Ulupinar, initial set up message in par. 0092 by relay eNB includes UE ID, TAI, CGI, handover request in par. 0114 and handover command in par. 0118; accordingly, the combined prior art would have rendered the claim obvious).

Claim 55, 57 and 58
	Claims 55 and 57-58 are method claims reciting the same scopes of other method claims 44 and 46-47. All of the limitations in claims 55 and 57-58 are found reciting the same scopes of the respective limitations of claims 44 and 46-47. Accordingly, claims 55 and 57-58 are considered obvious by the same rationales explained in the claim rejection of 44 and 46-47 set forth above.

Claim 59
Hampel, in view of Ulupinar, discloses the method of claim 57, wherein performing the one or more flow control operations comprises: 
performing the identified flow-control operation with respect to the identified one or more nodes (Hampel,  FDD or TDD or both modes in par. 0082; 1010 in fig. 10 and the path update message includes respective identifier of each flow and the new tunnel endpoint address in par. 0090; Ulupinar, idle mode in par. 0056; NAS mode in par. 0064; security mode in par. 0086 & 0094); and 
performing the identified further flow-control operation with respect to the identified one or more further nodes (Hampel, FDD or TDD or both modes in par. 0082; 1010 in fig. 10 and the path update message includes respective identifier of each flow and the new tunnel endpoint address in par. 0090; Ulupinar, idle mode in par. 0056; NAS mode in par. 0064; security mode in par. 0086 & 0094; for these reasons, the combined prior art renders the claim obvious unless claim further recites what the identified modes are).

Claim 60
Hampel, in view of Ulupinar, discloses the method of claim 51, wherein determining whether to send the further flow- control message is based on at least one of the following factors:
data buffer levels at the second node (Ulupinar, buffer in par. 0124-0125 and SN status transfer in fig. 10); 
rate of change in data buffer levels at the second node; 
the one or more flow-control operations performed (Hampel, FDD or TDD or both modes in par. 0082, and the path update message in par. 0090; therefore, the combined prior art meets the claim condition); and 
the elapsed time since the flow-control message was received by the second node.

Claim 61
Hampel, in view of Ulupinar, discloses the method of claim 51, further comprising sending the further flow-control message to the upstream node, wherein the further flow-control message encapsulates the flow-control message received by the second node (Hampel, IP address in routing update message in par. 0090 and see fig. 9 for subsequent messages in fig. 10; Ulupinar, security mode in fig. 4-6, encryption in par. 0059, 0062, 0080, 0082 & 0095; therefore, the combined prior art meets the claim requirement).
Claim 62
Hampel, in view of Ulupinar, discloses the method of claim 51, further comprising:
receiving a subsequent flow-control message from the downstream node, wherein the subsequent flow-control message identifies at least one node, in the IAB network, for which a subsequent flow-control operation is requested in relation to data transmitted from the second node via the downstream node (Hampel, IP address in routing update message in par. 0090, and fig. 9; Ulupinar, TEID, relay UEID in par. 0099, and reconfiguration message in par. 0100, 0104-0105); 
performing at least one flow-control operation based on the subsequent flow-control message (Hampel, subsequent message in fig. 9; Ulupinar, there are subsequent control messages in fig. 4-9); and 
if it was determined to send the further flow-control message to the upstream node (Hampel, 1010 in fig. 10), sending a subsequent further flow-control message to the upstream node in response to receiving the subsequent flow-control message from the downstream node (Hampel, IP address in routing update message in par. 0090; Ulupinar, TEID, relay UEID in par. 0099, and reconfiguration message in par. 0100, 0104-0105; accordingly, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art, see MPEP 2143, KSR Exemplary Rationale F).

Claim 63
Hampel, in view of Ulupinar, discloses the method of claim 62, wherein the subsequent flow-control message also identifies the subsequent flow-control operation; and
performing the at least one flow-control operation comprises performing the identified subsequent flow-control operation with respect to the identified at least one node (Hampel, subsequent steps in fig. 9 in view of fig. 10 and the path update message in par. 0090; Ulupinar, subsequent messages relay eNBs and Donor eNB in fig. 4-10 ; for these reason, the combined prior art renders the claim obvious).

Claim 65
	Not to invoke 35 U.S.C. 112, it is suggested to recite the exact operations of claim 40 instead of stating “operations corresponding to the method claim 40”.

    PNG
    media_image4.png
    429
    682
    media_image4.png
    Greyscale

	Claim 65 is an apparatus claim corresponding to method claim 40. Limitations of claim 65 recites the structures for performing the operations of method claim 40. Accordingly, claim 65 can be considered obvious by the same rationales applied in the rejection of claim 40. 
Additionally, Hampel teaches an integrated access backhaul (IAB) node (IAB nodes 214, 216, 218 [or 228, 230, 208, 210] in fig. 1-7) configured to provide flow control of data transmission from a base station (eNB or BS in fig. 1 are IAB nodes 200 in fig. 2-8 as explained in par. 0030; in fig. 7, 228, 230, 208, 210 nodes are eNB or BS) to a plurality of user equipment (UEs) (UE 220a-e in fig. 7) via an IAB network (206, 204 and 240 forms IAB in fig. 7), the IAB node comprising: communication interface circuitry (842-844-846 in fig. 8) configured to communicate with one or more other nodes in the IAB network (see fig. 1-7); and processing circuitry (processor 804 of fig. 8) operably coupled with the communication interface circuitry (804 and 840 is connected via bus interface 808 in fig. 8), wherein the processing circuitry and the communication interface circuitry are configured to perform operations corresponding to the method of claim 40 (see rejection to claim 40 set forth above).

8.	Claims 41, 42, 52, and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Hampel in view of Ulupinar and Liu Pub. No.: US 2009/0135824 A1.

Claim 41
Hampel, in view of Ulupinar, discloses the method of claim 40, wherein: 
the flow-control message also includes (Hampel, the path update message in par. 0090; Ulupinar, messages in par. 0092, 0094 & 0097); 
a first value indicates that a flow-control operation is requested in relation to data transmitted from the upstream node to the identified nodes (Ulupinar, donor node, as to the upstream node, generate a bearer setup for relay UE ID in par. 0103, admission control message in par. 0114; a first value could be relay UE ID or transaction ID); and 
a second value indicates that a flow-control operation is requested in relation to data transmitted from the upstream node to the identified nodes (Ulupinar, donor node, as to the upstream node, generate a bearer setup for relay UE ID in par. 0103, admission control message in par. 0114; a second value could be reasonably interpreted as target eNB or source eNB), and data transmitted from the upstream node to further downstream nodes via the identified nodes (Ulupinar, donor node, as to the upstream node, generate a bearer setup for relay UE ID in par. 0103, admission control message in par. 0114; see fig. 10).
	Although Hampel, in view of Ulupinar, does not disclose “a flag; a first value of the flag; and a second value of the flag”, the claim limitations are considered obvious by the following rationales.
	In fact, the use of flag is intrinsic feature in a wireless communications. The use of flag in routing message could be found in Liu. In particular, Liu teaches RREQ message with flags for destination ID, message ID, hop count (fig. 1). Accordingly, one of ordinary skill in the art would have expected the flag of Liu to be included in the path update message in par. 0090 of Hampel, and messages in par. 0092, 0094 & 0097 of Ulupinar.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify traffic flow migration in backhaul networks of Hampel in view of Ulupinar by providing route selection in wireless networks as taught in Liu to obtain the claimed invention as specified in the claim. Such a modification would have provided end-to-end metric to select other desirable routes via route request RREQ message and route reply RREP message so that the possible best route could be quickly discovered between a source node and one or more destination nodes as taught in par. 0005-0006 of Liu.

Claim 42
Hampel, in view of Ulupinar, discloses the method of claim 40, wherein at least one of the following applies:
the flow-control message further indicates which a flow-control operation should be performed in relation to data transmitted from the upstream node to the identified nodes (Ulupinar, donor node, as to the upstream node, generate a bearer setup for relay UE ID in par. 0103, admission control message in par. 0114); and 
the flow-control message identifies the one or more nodes based on identifying one or more radio bearers associated with one or more UEs being served by the one or more nodes (Ulupinar, donor node, as to the upstream node, generate a bearer setup for relay UE ID in par. 0103, admission control message in par. 0114).
	Although Hampel, in view of Ulupinar, does not disclose “a flow-control message further indicates a time period”, the claim limitations are considered obvious by the following rationales.
	In fact, the use of time to last is intrinsic feature in a wireless communications. It could be found in Liu. In particular, Liu teaches RREQ message with flags for TTL (fig. 1). Accordingly, one of ordinary skill in the art would have expected TTL flag of Liu to be applicable in the path update message in par. 0090 of Hampel, and messages in par. 0092, 0094 & 0097 of Ulupinar.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify traffic flow migration in backhaul networks of Hampel in view of Ulupinar by providing route selection in wireless networks as taught in Liu to obtain the claimed invention as specified in the claim. Such a modification would have provided end-to-end metric to select other desirable routes via route request RREQ message and route reply RREP message so that the possible best route could be quickly discovered between a source node and one or more destination nodes as taught in par. 0005-0006 of Liu.

Claims 52 and 53
	Claims 52-53 are method claims reciting the same scopes of other method claims 41-42. All of the limitations in claims 52-53 are found reciting the same scopes of the respective limitations of claims 41-42. Accordingly, claims 52-53 are considered obvious by the same rationales explained in the claim rejections of claims 41-42 set forth above.

9.	Claims 45, 56 and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Hampel in view of Ulupinar and Ho Pub. No.: US 2010/0309788 A1.

Claim 45
Hampel, in view of Ulupinar, discloses the method of claim 44, wherein for each identified node:
stopping the data transmission is indicated when the one or more parameters have a particular value (Hampel, 1012 in fig. 12 would be stopping one of IAB nodes 208 or 210 in fig. 7; Ulupinar, as depicted in fig. 7-10, data transmission from source relay would be stopped after handover; accordingly, the combined prior art read on the claim).
	Although Hampel in view of Ulupinar does not disclose “the flow-control message also includes one or more parameters indicating an amount of reduction of the data transmission”, the claim limitation is considered obvious by the following rationales.
	Initially, Hampel in view of Ulupinar discloses allocation of bandwidth (par. 0114 of Ulupinar). In wireless communication, data rate directly relates to the bandwidth. So, one of ordinary skill in the would have understood that changing bandwidth is changing data rate. In particular, Ho teaches a flow control message indicating a reduced data rate (par. 0144) and transmitting a recommended data rate (430 in fig. 4; new data rate in fig. 6-7).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify traffic flow migration in backhaul networks of Hampel in view of Ulupinar by providing flow control message as taught in Ho to obtain the claimed invention as specified in the claim. Such a modification would have included a flow control for a user equipment and a network side to control a data rate so that the air bandwidth and the transmission power could not be wasted as taught in par. 0010-0012 of Ho.
Claim 56
Claim 56 is a method claim reciting the same scopes of other method claim 45. All of the limitations in claim 56 are found reciting the same scopes of the respective limitations of claim 45. Accordingly, claim 56 can be considered obvious by the same rationales explained in the claim rejection of claim 45 set forth above.

Claim 64
Although Hampel, in view of Ulupinar, does not disclose: “the method of claim 63, wherein the subsequent flow-control operation comprises resuming or increasing data transmission to the identified at least one node”, claim 64 is considered obvious by the following rationale.
	Initially, Hampel in view of Ulupinar discloses allocation of bandwidth (par. 0114 of Ulupinar). In wireless communication, data rate directly relates to the bandwidth. More often, bandwidth is described as data rate, for instance, 1 Giga bit per second. So, one of ordinary skill in the would have understood that changing bandwidth is changing data rate. What’s more, claim does not specifically define what are required to be resuming or increasing data transmission.  In particular, Ho teaches a flow control message indicating a new data rate field (par. 0156) and transmitting a recommended data rate (430 in fig. 4; new data rate in fig. 6-7). Herein, a new and/or recommended data rate could be resuming or increasing or decreasing. Alternatively, it could be reasonably interpreted as finding an optimum value, and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify traffic flow migration in backhaul networks of Hampel in view of Ulupinar by providing flow control message as taught in Ho to obtain the claimed invention as specified in the claim. Such a modification would have included a flow control for a user equipment and a network side to control a data rate so that the air bandwidth and the transmission power could not be wasted as taught in par. 0010-0012 of Ho.

Examiner’s Note
10.	To advance the prosecution, it’s to note that limitations from claim 41 combining with features from claim 42 or 49 to back up applicant’s arguments for “determining that the reduction … in the IAB network” and “determining whether to send a further flow-control message” would have put this instant application to overcome the prior art by a possible patentably weighted difference.

Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN HTUN whose telephone number is (571)270-3190.  The examiner can normally be reached on Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAN HTUN/
Primary Examiner, Art Unit 2643